Memorandum: The record discloses no basis for the finding that the sum of $3,200 was due from appellants to the general contractor at the time plaintiffs filed their lien for materials furnished said contractor. Whether such sum or any sum to which plaintiffs’ lien could attach had become payable under the contract between the appellants and the general contractor presented an issue which should have been tried. All concur. (Appeal from a judgment for plaintiffs in an action to foreclose a mechanic’s lien.) Present — Taylor, P. J., McCurn, Kimball, Piper and Wheeler, JJ.